DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the metal interconnection directly contacting all of the top surface of the electrode have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. (US 2015/0311253).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. (US 2020/0098982).
In reference to claim 19, Chuang et al. (US 2020/0098982), hereafter “Chuang,” discloses a semiconductor device, with reference to Figure 2B, comprising: a magnetic tunneling junction (MTJ) 116 on a substrate; a top electrode 120 on the MTJ, wherein a top surface of the top electrode adjacent to a first sidewall of the top electrode is different from the top surface of the top electrode adjacent to a second sidewall of the top electrode, paragraphs 31 and 32; a first spacer 124 on the first sidewall of the top electrode, wherein a top surface of the first spacer comprises a first curve; a second spacer on the second sidewall of the top electrode, wherein a top surface of the second spacer comprises a second curve, Fig. 2B and paragraph 15; and a first inter-metal dielectric (IMD) layer 128 around the MTJ and the top electrode, paragraph 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya (US 2013/0015541) in view of Kim et al. (US 2014/0061917) and Choi et al. (US 2015/0311253).
In reference to claim 10, Kanaya (US 2013/0015541), hereafter “Kanaya,” discloses a semiconductor device, with reference to Figure 10, comprising: a magnetic tunneling junction 
Kanaya does not disclose a surface of the top electrode between the first top surface and the second top surface comprises a curved surface or
the metal interconnection directly contacting all of the first top surface, all of the second top surface, and the surface between the first top surface and the second top surface.
Kim et al. (US 2014/0061917), hereafter “Kim,” discloses a semiconductor device including teaching a surface of an electrode between a first top surface and a second top surface comprises a curved surface, Figure 7 and paragraphs 49 and 60-62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the top electrode between the first top surface and the second top surface to comprise a curved surface. One would have been motivated to do so in order to increase the contact area between the top electrode and a via to decrease resistance of the interconnection, paragraph 49.
Choi et al. (US 2015/0311253), hereafter “Choi,” discloses a semiconductor device including teaching a metal interconnection, directly contacting all of the first top surface, all of the second top surface, and the surface between the first top surface and the second top surface, BL, shown in Figure 5, when formed in the small over-etching scenario of bit line opening 155 as shown in Figure 18A (b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the metal interconnection to directly contact all of the first top surface, all of the second top surface, and the surface between the first top surface and 
In reference to claim 11, Kanaya discloses the top surface of the top electrode UE adjacent to the first sidewall of the top electrode comprises a planar surface.
In reference to claim 12, Kanaya discloses the top surface of the top electrode UE adjacent to the second sidewall of the top electrode comprises an inclined surface.
In reference to claim 13, Kanaya discloses a first spacer 40 on the first sidewall of the top electrode; and a second spacer 40 on the second sidewall of the top electrode.
In reference to claim 14, Kanaya discloses a top surface of the second spacer is lower than a top surface of the first spacer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kanaya (US 2013/0015541) in view of Kim et al. (US 2014/0061917) and Choi et al. (US 2015/0311253) as applied to claim 10 above and further in view of Bak et al. (US 2018/0211995).
In reference to claim 15, Kanaya does not disclose a stop layer on the first IMD layer; a second IMD layer on the stop layer; and a metal interconnection in the stop layer and the second IMD layer to connect to the top electrode.
Bak et al. (US 2018/0211995), hereafter “Bak,” discloses a semiconductor device including a stop layer, 153 in Figure 16, on the first IMD layer 151; a second IMD layer 155 on the stop layer, paragraph 71; and a metal interconnection BL in the stop layer and the second IMD layer to connect to the top electrode TE, paragraph 100. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a stop layer to be .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya (US 2013/0015541) in view of Kim et al. (US 2014/0061917), Choi et al. (US 2015/0311253), and Bak et al. (US 2018/0211995) as applied to claim 15 above and further in view of Yang et al. (US 2019/0074440).
In reference to claim 16, Kanaya in view of Choi and Bak does not disclose a bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode is different from the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode.
Yang et al. (US 2019/0074440), hereafter “Yang,” discloses a semiconductor device including teaching a bottom surface of the metal interconnection, 132 in Figure 1A, adjacent to the first sidewall of the top electrode 118 is different the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode to be different from the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one contact shape, or etching method for forming such contact, for another, to not remove a portion of the top electrode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897